Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. There are a total of 16 claims and claims 1-6, 8, 10-16, 18 and 20 are pending.

Response to Amendment
Applicant's argument, filed on July 07, 2022 has been entered and carefully considered. Claims 1, 4 and 11 are amended and claims 7,9,17 and 19 are canceled. Claims 1-6, 8, 10-16, 18 and 20 are pending. 

Response to Arguments
Applicant's arguments filed on 07/07/2022 remarks have been fully considered but are moot in view of the new ground(s) of rejection which is deemed appropriate to address all of the needs at this time.



	
	

	
	Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/12/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.



	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4, 10, 11, 14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Nijim et al. (US. Pat. No. 10,057,636 B1) in view of Jeon et al. (US 2018/0350218 A1).



Regarding claim 1, Nijim teaches a method for automatically performing an action based on video content([abstract]- Automatically performing an action within a video service based on an identified relationship between a content object and a video content item is provided), the method comprising: receiving, at a first computing device([see in Fig. 4]-computing device), a video; determining, with a content determination engine, content of the video([see in Fig. 3 and abstract]- content identifier engine receives the object and parses the object against a data system storing information related to video content items); generating, based on the content of the video, an action to perform at the first computing device and/or at a second computing device([see Fig. 3-4]-in FIG. 3 is a flow chart of a method for automatically performing an action related to a video content item based on an identified relationship between a content object and the video content item); if the action is to be performed at the second computing device([see in Fig. 3]- content identifier engine 106 generates a collection of user-selectable links  that would allow the subscriber 102 to view or record the video content items matching or related to the content identifiers; examiner considers the content identifier engine 106 as the second computing device), transmitting the action to perform to the second computing device([see in Fig. 3]- ([see in Fig. 3]- content identifier engine 106 generates a collection of user-selectable links  that would allow the subscriber 102 to view or record the video content items matching or related to the content identifiers); and performing the action at the respective first and/or second computing device([see in Fig. 3]- in FIG. 3 is a flow chart of an example method for performing one or more automatic actions related to a video content item based on an identified relationship between a content object and a video content item, the method proceeds to optional OPERATION 318, where the content identifier engine 106 presents the matching results to the subscriber 102 for verification/acceptance. For example, the content identifier engine 106 generates a collection of user-selectable links that would allow the subscriber 102 to view or record the video content items matching or related to the content identifiers).
However, Nijim does not explicitly disclose wherein determining the content of the video comprises: identifying one or more people in the video; and determining, based on an intention modelling database, the intention of at least one of the identified people; identifying a video storage rule based on the determined intention; processing the video in accordance with the identified video storage rule.
In an analogous art, Jeon teaches wherein determining the content of the video comprises: identifying one or more people in the video([para 0048]- a video content can be used in subsequent prosecution of the one or more people involved in the theft or damaging of one or more consumer items); and determining, based on an intention modelling database, the intention of at least one of the identified people([para 0048 and 0050-0052]- pattern tracking system 100 can detect the suspicious activity in near real-time allowing for a rapid response by the shopping facility and/or the workers at the shopping facility; [para 0050;0052 and 0054 ]- the processing of the video content previous in time to the initiation of movement of the RFID tag can allow the video processing system to track a first person that moved the consumer item back in time and determine whether one or more other people entered the store with the first person or within a threshold time of the first person. Similarly, the video processing system may process additional video content that is similar in time (e.g., during and/or a threshold time before) to the movement of the RFID tag in attempts to identify activity of one or more of the other people that may correspond to historic accomplice patterns, which may be maintained in one or more of the historic movement patterns databases 114 and/or other databases); identifying a video storage rule based on the determined intention([para 0050;0052 and 0054]- the video processing system 122 obtains a set of rules to identify an object within video content, and applies the set of rules to process video content corresponding to the detected pattern of movement and to further identify an object within the video content moving the RFID tag along the pattern of movement); processing the video in accordance with the identified video storage rule([para 0050;0052 and 0054]- the video processing system 122 obtains a set of rules to identify an object within video content, and applies the set of rules to process video content corresponding to the detected pattern of movement and to further identify an object within the video content moving the RFID tag along the pattern of movement). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Jeon to the modified system of Nijim to improve the detection of theft of consumer items from a retail store[Jeon; paragraph 0003].
Regarding claim 4, Nijim teaches identifying at least one object in the video([1 and 3]- The content identifier engine receives 306 the content object and parses the text or image); and determining a state of the at least one object([see in Fig. 3]-in fig. 3, element 306 and 308, The content identifier engine receives 306 the content object and parses the text or image in or linked to the object against the video content item information data system); and generating an action to perform comprises generating an action based on the state of the at least one identified object([see Fig. 3-4]-in FIG. 3 is a flow chart of a method for automatically performing an action related to a video content item based on an identified relationship between a content object and the video content item).
Claim 9(canceled). 
Regarding claim 10, Nijim teaches wherein the action to perform comprises automatically transmitting the video from the first computing device to at least one other computing device ([see in fig. 5]-computing device).
Regarding claim 11, the claim is interpreted and rejected for the same reason as set forth in claim 1. Hence; all limitations for claim 11 have been met in claim 1.
Regarding claim 14, the claim is interpreted and rejected for the same reason as set forth in claim 4.
Claim 19(canceled).
Regarding claim 20, the claim is interpreted and rejected for the same reason as set forth in claim 10.


Claims 2, 8, 12, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Nijim in view of Jeon as applied to claim 1 above and further in view of KADIRKAMANATHAN; Mahapathy (US 2012/0265328 A1 ; hereinafter as Mahapathy).
Regarding claim 2, the combination of Nijim and Jeon don’t  not explicitly disclose wherein audio is also received at the first computing device and wherein the determining the content of the video is based, at least in part, on the received audio.
In an analogous art, Mahapathy teaches wherein audio is also received at the first computing device and wherein the determining the content of the video is based, at least in part, on the received audio([para 0056]- ability to recognize the specific moments in the specific programs where a user is listening an audio program or watching an audio video program, content, time and context-relevant actions may be performed automatically. For example, when the user is watching a "Hawaii 50" television program, and the system recognizes that a beach scene is shown at 20 minutes and 38 seconds into the program, a Hawaii vacation advertisement may be displayed on the screen of the mobile computing device 110). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Mahapathy to the modified system of Nijim and Jeon a mobile computing device performing the comparing and recognizing of the signature which may be performed by the audio server. In that scenario, the captured audio waves or a representation of the captured audio waves may be transmitted to the audio server. It may also be noted that the ability to recognize the specific moments in the specific programs where a user is listening an audio program or watching an audio video program, content, time and context-relevant actions may be performed automatically [Mahapathy; para 0056].
Regarding claim 8, Mahapathy teaches wherein: audio is also received at the first computing device and the method further comprises: transmitting received video and audio from the first computing device to at least one other computing device as part of a videoconference; determining the content of the video is based, at least in part, on the received audio([see fig. 5B and abstract; para 0020; 0056]-transmitting video; in para 0020 discloses a user can enjoy with a mobile computing device and while requiring minimal actions from the user. The techniques described herein may enable the users to share information about specific moments in a specific audio or audio video program. Content, time and context-relevant actions may be automated based on recognizing the specific moments in the audio or audio video program including, for example, automated insertion of content-relevant advertisements which examiners consider as video conference); and wherein generating an action to perform comprises stopping the broadcast of the video and/or audio to the at least one other computing device([para 0056]- ability to recognize the specific moments in the specific programs where a user is listening an audio program or watching an audio video program, content, time and context-relevant actions may be performed automatically. For example, when the user is watching a "Hawaii 50" television program, and the system recognizes that a beach scene is shown at 20 minutes and 38 seconds into the program, a Hawaii vacation advertisement may be displayed on the screen of the mobile computing device 110; since action can be performed automatically, examiner considers the stopping action also can be performed automatically).
Regarding claim 12, the claim is interpreted and rejected for the same reason as set forth in claim 2.
Regarding claim 18, the claim is interpreted and rejected for the same reason as set forth in claim 8.

Claims 3, 13 are rejected under 35 U.S.C. 103 as being unpatentable over Nijim in view of Jeon as applied to claim 1 above and further in view of Heindorf; Stefan (US 2019/0236212  A1 ; hereinafter as Stefan).
Regarding claim 3, the combination of Nijim and Jeon don’t  explicitly disclose wherein the determining the content of the video is based, at least in part, on text recognition of text present in the video.
In an analogous art, Stefan teaches wherein the determining the content of the video is based, at least in part, on text recognition of text present in the video([see in Fig. 1]- Segmentation application 104 can perform different actions if the webpage content 120 is video. For example, if the webpage content is a tutorial video about how to assemble a piece of furniture, segmentation application 104 converts the video into unstructured text by using speech-to-text recognition). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Stefan to the modified system of Nijim and Jeon to automatic text segmentation of instructions by using machine learning models where segmentation application converts the video into unstructured text by using speech-to-text recognition [Stefan; para 0087].
Regarding claim 13, the claim is interpreted and rejected for the same reason as set forth in claim 3.

Claim 5, 6, 15, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Nijim in view of Jeon as applied to claim 1 above and further in view of Huang et al. (US  2013/0205358  A1).
Regarding claim 5, the combination of Nijim and Jeon don’t explicitly disclose the determination engine determines that the content of the video comprises a fire; and the action to be performed comprises sounding an alarm at a connected device and/or displaying an alert at a mobile device.
In an analogous art, Huang teaches the determination engine determines that the content of the video comprises a fire([para 0030]- when the video/audio monitor (i.e., the electrical device 11 having a wireless route function) detects an abnormal condition (e.g., a fire alarm)); and the action to be performed comprises sounding an alarm at a connected device and/or displaying an alert at a mobile device([para 0030]- when the video/audio monitor (i.e., the electrical device 11 having a wireless route function) detects an abnormal condition (e.g., a fire alarm), the wireless transceiver module 115 loads a video content and an audio content obtained from the monitor to the first signal 22 and then transmits the first signal 22 to the smart phone, the flat panel computer and the handheld multi-media player (i.e., the electrical products 13) via the first wireless connections. Then, the smart phone, the flat panel computer and the handheld multi-media player play the video content and the audio content monitored by the video/audio monitor, and perform a corresponding action according to the control message loaded in the first signal 22, such as sending an alarm signal (i.e., execute the first action)). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Huang to the modified system of Nijim and Jeon an electrical device capable of simultaneously connecting and communicating with a plurality of electrical products via a wireless route function thereof. The communication content may include but is not limited to bi-directional video/audio messages, bi-directional data messages, bi-directional control messages, etc. [Huang; para 0012].
Regarding claim 6, Huang teaches wherein the determination engine determines that the content of the video comprises a fire; and the action to be performed comprises sounding an alarm at a connected device and/or displaying an alert at a mobile device([para 0030]- when the video/audio monitor (i.e., the electrical device 11 having a wireless route function) detects an abnormal condition (e.g., a fire alarm)); and the action to be performed comprises sounding an alarm at a connected device and/or displaying an alert at a mobile device([para 0030]- when the video/audio monitor (i.e., the electrical device 11 having a wireless route function) detects an abnormal condition (e.g., a fire alarm), the wireless transceiver module 115 loads a video content and an audio content obtained from the monitor to the first signal 22 and then transmits the first signal 22 to the smart phone, the flat panel computer and the handheld multi-media player (i.e., the electrical products 13) via the first wireless connections. Then, the smart phone, the flat panel computer and the handheld multi-media player play the video content and the audio content monitored by the video/audio monitor, and perform a corresponding action according to the control message loaded in the first signal 22, such as sending an alarm signal (i.e., execute the first action)).
Regarding claim 15, the claim is interpreted and rejected for the same reason as set forth in claim 5.
Regarding claim 16, the claim is interpreted and rejected for the same reason as set forth in claim 6.
Claim 7(canceled).
Claim 17(canceled).

Citation of Pertinent Prior Art


The prior art are made of record and not relied upon but considered pertinent to applicant’s disclosure:

1.	Basson et al., US 2010/00343366 A1, discloses method for providing participant alerts during multi-person teleconferences.
2.	Schofield et. al., US 2016/0100084 A1, discloses provide an interior mirror-mounted video screen for use with at least one of a rear back-up camera, a baby-minder camera, and a sidelane-viewing camera.
3.	Chavez et al., US. Pat. No. 11,082,465 B1, discloses methods for video-based communications and particularly to intelligently muting and unmuting an endpoint in a video conference.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MD NAZMUL HAQUE whose telephone number is (571)272-5328. The examiner can normally be reached IFW.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on 5712727327. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MD N HAQUE/Primary Examiner, Art Unit 2487